In a negligence action to recover damages for personal injuries, etc., defendant the Board of Education of the City of New York appeals from an order of the Supreme Court, Kings County, dated September 10,1972, which granted plaintiffs’ motion to s.pt aside a jury verdict for said defendant and set the case down for a new trial. Order reversed, with costs, motion denied and verdict reinstated. In our opinion, the verdict was supported by the evidence and the conduct of the appealing defendant’s attorney was not of such a nature as would require a *840new trial. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ.,. concur.